Citation Nr: 0902961	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1966.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the VA RO in 
Newington, Connecticut.  

During the course of his appeal, the veteran was afforded an 
RO hearing before a Decision Review Officer in May 2007.  
Subsequently, the veteran was afforded a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in November 
2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The veteran has a current diagnosis of PTSD related to 
in-service stressors.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Specific Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

According to 38 C.F.R. § 4.125(a), the diagnosis of a mental 
disorder should conform to DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) and be supported by the findings on 
the examination report.  


Legal Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that he suffers from PTSD as a result of 
his combat experience serving off of the coast of Vietnam.  
In his November 2008 Travel Board hearing, he maintained that 
he was exposed to small arms and artillery fire and made to 
transport dead bodies while participating in operation Blue 
Marlin, while serving onboard the U.S.S. Paul Revere.  

At the outset, the Board finds that the veteran's reported 
combat experience in service has been verified.  
Specifically, the Board notes that the veteran's service 
personnel records include a notation of Hostile Fire Pay in 
February 1966, during the time he served on the U.S.S. Paul 
Revere.  Notably, there does not need to be corroboration of 
every detail of the veteran's account of the stressor and 
since the veteran's combat experience appears to be 
verifiable, the Board finds that he was exposed to combat 
stressors, even without the explicit documentation of his 
participation.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).  

A current diagnosis of PTSD is well established.  Various VA 
treatment records, dated from April 2005 to February 2008, 
indicate that the veteran meets the criteria for a diagnosis 
of PTSD and show treatment for a psychiatric disorder.  
Furthermore, there is competent medical evidence to support 
finding a relationship between the current PTSD diagnosis and 
the now-verified in-service stressors.  Specifically, a 
November 2007 VA examiner noted that, prior to enlistment in 
service, the overall assessment of the veteran's psychosocial 
adjustment, progression through developmental milestones, and 
general level of functioning was within normal limits.  The 
examiner opined that, prior to entering the military, the 
veteran did not appear to suffer from symptoms of PTSD; 
however, VA treatment records reflected a diagnosis of PTSD.  
The examiner noted that the veteran had not supplied 
documentation for a combat related stressor need to 
established a diagnosis of PTSD and without which a such 
diagnosis was not made, despite evidence of avoidance, re-
experiencing, and arousal symptoms.  The examiner indicated 
that based on the current information, a diagnosis of anxiety 
disorder NOS was more appropriate.

Upon a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran suffers from PTSD that is linked 
to a corroborated in-service stressor, and that service 
connection is warranted.  In support of this conclusion, the 
Board notes the absence of any other reported stressor events 
in the veteran's pre-service past, and interprets the 
November 2007 VA examination report to include a medical 
diagnosis of PTSD related to the claimed in-service stressor, 
had the stressor been verified.  As the evidence supports a 
finding that the claimed stressor is, the Board concludes 
that the evidence supports the grant of service connection 
for PTSD.  In consideration of the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is for the claim, and the veteran's claim for 
service connection for PTSD must be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


